Citation Nr: 0010881	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diarrhea, claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for heat and cold 
intolerance and decreased perspiration, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for elevated liver 
function studies, claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for Guillain-Barre 
syndrome, claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1968 
to March 1970 and from November 1990 to May 1991.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
September 1997 RO decision which denied service connection 
for diarrhea, benign prostatic hypertrophy, heat and cold 
intolerance and decreased perspiration, elevated liver 
function studies, and Guillain-Barre syndrome, all claimed as 
due to undiagnosed illness from Persian Gulf War service.  In 
regard to his claims, the Board received additional medical 
records in April 2000 from the veteran, accompanied by an 
appropriate waiver of initial RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c).  

The Board notes that the veteran also appealed an RO decision 
which denied increased ratings for diabetes mellitus and 
hypertension, but increased ratings were subsequently granted 
by the RO, and it appears the veteran is satisfied with such 
RO action.  Thus, the increased rating issues are no longer 
on appeal and will not be discussed in the present decision.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for diarrhea, benign 
prostatic hypertrophy, heat and cold intolerance and 
decreased perspiration, elevated liver function studies, and 
Guillain-Barre syndrome, all claimed as due to undiagnosed 
illness.


CONCLUSION OF LAW

The veteran's claims for service connection for diarrhea, 
benign prostatic hypertrophy, heat and cold intolerance and 
decreased perspiration, elevated liver function studies, and 
Guillain-Barre syndrome, all claimed as due to undiagnosed 
illness, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's established service-connected disabilities (and 
current ratings) are post-traumatic stress disorder (50 
percent), diabetes mellitus with impotence (40 percent), 
peripheral neuropathy of the right lower extremity due to 
diabetes (20 percent), peripheral neuropathy of the left 
lower extremity due to diabetes (20 percent), and 
hypertension and hypertensive heart disease (30 percent).  
The combined compensation rating is 90 percent, and the 
veteran is also assigned a permanent and total rating based 
on individual unemployability.

The veteran served on active duty in the Army from April 1968 
to March 1970.  He also served on active duty in the Army 
from November 1990 to May 1991, and this included service in 
Southwest Asia during the Persian Gulf War from January to 
May 1991.  His service medical records do not show any 
diagnosis or treatment of a gastrointestinal, genitourinary, 
endocrine, liver, or neurologic disorder.  On an April 1991 
physical examination for demobilization purposes, the veteran 
was clinically evaluated as normal, except for mild 
hypertension and a left hand contracture.  On a medical 
history form at that time, the veteran reported he was in 
good health and indicated he did not have, nor ever have, leg 
cramps, stomach/liver/intestinal trouble, or urinary 
problems.  On another medical evaluation for Southwest Asia 
demobilization purposes, the veteran reported that he did not 
have fatigue, stomach or belly pain, nausea, diarrhea, or 
urinary problems.  On a May 1991 physical examination for 
Desert Storm demobilization purposes, the veteran stated that 
his health status had not changed since his last physical 
examination except for allergies (affecting his breathing and 
eyes).  

VA outpatient records show the veteran complained in December 
1991 of some abdominal and gastrointestinal problems with 
cramps and loose stools.  It was noted that he had actually 
gained weight and that his travel (to Saudi Arabia) had 
raised a question of parasitic infection.  The diagnosis was 
chronic diarrhea after military service in Saudi Arabia.  
Treatment was withheld pending additional testing.  In 
January 1992, the veteran reported that his episodes of 
diarrhea resolved spontaneously.  

On a VA general medical examination in February 1992, the 
veteran indicated a history of upper abdominal pain, nausea, 
and diarrhea for a period of five or six weeks in November 
and December 1991.  According to the veteran, tests were 
conducted for a gastrointestinal parasite but none was 
detected.  Since then, the veteran reported that his diarrhea 
had cleared and he no longer had nausea or abdominal pain.  
He reported no recent loss of weight.  An upper 
gastrointestinal (UGI) series was normal.  The genitourinary 
and endocrine systems were normal.  The diagnoses included 
history of intestinal parasite infection in Saudi Arabia in 
1991, undiagnosed; and history of nausea and diarrhea in 
1991, with no recurrence.

According to a March 1992 VA psychological note, the veteran 
complained of gastrointestinal distress with nausea.  A 
discussion ensued regarding his tendency to feel stress with 
somatic symptoms, especially stomach distress.  

In April 1992, the veteran complained at a VA outpatient 
visit of an urge to urinate every 30 to 60 minutes.  He was 
subsequently hospitalized at the VA for evaluation of new 
onset diabetes mellitus.  It was noted in his medical history 
that he was previously seen in December 1991 with complaints 
of chronic diarrhea and that multiple stool cultures were 
negative and liver transaminases were mildly elevated at that 
time.  During his hospital stay, the veteran complained of 
multiple urinary symptoms including retention, hesitancy, and 
dribbling.  An examination revealed a mildly enlarged 
prostate without nodules.  Medication improved his symptoms 
significantly.  On a urology consultation report, the 
assessment was urinary frequency, urgency, and retention, 
probably diabetic cystopathy, exacerbated by medication; 
urinary tract infection secondary to retention; and doubt 
prostatic obstruction.  His discharge diagnoses, in pertinent 
part, were urinary retention, urinary tract infection, and 
elevated transaminases.  

VA outpatient records show that in May 1992 a renal 
ultrasound was negative.  In June 1992, the veteran reported 
no voiding difficulties since his April 1992 hospital 
discharge.  A cystoscopic study and rectal examination were 
normal.  In July 1992, he reported that he no longer had 
urinary urgency or retention.  In March 1993, the veteran 
complained of increased urinary frequency.  He also reported 
nocturia and incomplete emptying of bladder.  

VA outpatient records show that in June 1993 the veteran 
reported that his urinary symptoms were improved but 
occasionally present.  

Army Reserve records show that on a September 1993 physical 
examination the veteran was clinically normal in regard to 
the gastrointestinal, genitourinary, and endocrine systems, 
and the upper and lower extremities.  Also, his prostate was 
normal.  On a medical history form at that time, the veteran 
reported that he has/had leg cramps and urinary problems and 
that he did not have stomach, liver, or intestinal trouble.  

VA outpatient records show that in September 1993 the veteran 
complained of swelling in the thyroid area.  The assessment 
included a complaint of hypothyroidism, questionable cold 
intolerance, decreased perspiration, and decreased energy.  
In November 1993, the veteran complained anew of urinary 
frequency and nocturia, without pain or burning.  The 
assessment included increased liver function tests, chronic, 
probably a medication side effect; and leukopenia, chronic, 
no infection.  A neck ultrasound revealed a normal thyroid.  
In February 1994, the veteran complained of pain in both 
feet, secondary to a hyperkeratotic skin lesion.  His 
podiatry visit was for diabetic foot care.  In September 
1994, the veteran was seen in the genitourinary clinic at the 
VA with a history of voiding symptoms.  The assessment was 
bladder outlet obstruction (BOO) symptoms.  Voiding studies 
in October 1994 were abnormal.  

VA outpatient records show that in April 1995 the veteran 
diagnosed with BOO secondary to benign prostatic hypertrophy 
(BPH).  It was noted that he did not want medication or 
surgery and that his condition was currently improved.  In 
July 1995, he was followed up in the urology clinic.  His 
diagnoses included BOO, and he refused surgical options to 
treat BOO and BPH.  A subsequent lab test of the veteran's 
blood and serum revealed results that were within the normal 
range except for glucose (high) and testosterone (low).  In 
October 1995, the veteran was seen in the podiatry clinic 
with a complaint of pain and an abnormal sensation in the 
feet, reported as tingling and numbness of the foot and lower 
leg.  The diagnoses included diabetic neuropathy.  In March 
1996, he was seen for evaluation of urinary problems.  It was 
noted that he was placed on medication a few months earlier 
and that he felt his flow was much improved.  The assessment 
was BOO.  In April 1996, the veteran was followed-up for, 
among other ailments, BPH.  He complained of fatigue.  The 
assessment included, in pertinent part, a history of fatigue 
and BPH.  In June 1993, the veteran complained of right flank 
pain that radiated into the right leg, and right shoulder 
pain.  The diagnosis was sciatica.  A July 1996 urinalysis 
was negative.      

In August 1996, the veteran was admitted to the University of 
North Carolina Hospital following complaints of a two to 
three day history of flank and hand weakness, right shoulder 
joint pain, and loss of balance on walking.  His diagnosis on 
admission was acute inflammatory polyneuropathy, with other 
differential diagnoses of diabetes, decreased vitamin B12 or 
folate, and questionable syphilis or lead or arsenic 
poisoning.  A computed tomography (CT) scan of the brain and 
cervical spine revealed a minimal posterior osteophytosis at 
C4 with minimally narrowed neuroforamina above and below this 
level.  An electromyography (EMG) ruled out a chronic 
inflammatory demyelinating polyradiculoneuropathy and the 
question of an acute external polyneuropathy.  During his 
stay, the veteran also complained of urinary hesitancy.  The 
final diagnoses, in pertinent part, were acute inflammatory 
polyneuropathy and BPH versus neurogenic bladder.  

In a September 1996 letter, James Evans, M.D., of The 
Carolina Permanente Medical Group, indicated he saw the 
veteran in the previous month with weakness and feelings of 
heaviness in the feet and hands, and based on profound 
weakness and loss of deep tendon reflexes seen on the 
examination, admitted him to the hospital.  Dr. Evans felt 
that the veteran's symptomatic course was most consistent 
with Guillain-Barre syndrome.  The doctor stated that he was 
not an expert on Gulf War syndrome and was not qualified to 
comment on whether any of the veteran's conditions could be 
due to his military service in the Middle East.  

In statements dated in September 1996, the veteran's physical 
and occupational therapists noted that since August 1996 the 
veteran was receiving therapy for weakness in the hands and 
hips.  In another statement dated that month, the veteran's 
wife asserted that the veteran had been sick since his return 
from Saudi Arabia and that he was hospitalized in August 1996 
for Guillain-Barre syndrome.  She described the veteran's 
condition as being extremely weak.  In an October 1996 
statement, the veteran's home health aide indicated that 
since August he observed the veteran to have fatigue, lower 
back pain, and loss of sensation in his hands and feet.  He 
stated that on occasion the veteran's motor skills 
disappeared, leaving him weak in the knees and susceptible to 
falls.  

On an October 1996 chart note from the University of North 
Carolina Hospital, Thomas Braun, M.D., indicated that a 
follow-up evaluation suggested the veteran had more than a 
demyelinating neuropathy and that EMG studies suggested that 
this was an axonal process which either made it a severe form 
of demyelinating neuropathy or axonal degeneration that was 
more in keeping with a moderate to significant amount of 
diabetic involvement.  Dr. Braun noted a frozen right 
shoulder and referenced a prior CT scan which revealed a 
considerable amount of osteophytic changes in the neck with 
some narrowing of the spinal canal.  

Medical records from the University of North Carolina 
Hospital show that the veteran was followed up in the 
neurology clinic in October and November 1996 for Guillain-
Barre syndrome.  His continuing complaints included 
tightening up of the thighs and legs and affected balance.  
In a November 1996 letter, Floyd Fried, M.D., indicated that 
medication seemed to be providing good improvement with 
regard to the veteran's bladder obstructive symptoms.  

In a December 1996 letter, Bradford Walters, M.D., of the 
University of North Carolina, indicated that the veteran had 
been recently hospitalized there with Guillain-Barre syndrome 
which seemed superimposed on a diabetic neuropathy.  He noted 
that the veteran still had not regained his baseline 
strength.  Dr. Walters' impression was that there was nothing 
on examination which was inconsistent with Guillain-Barre 
syndrome superimposed upon a diabetic polyneuropathy, but 
that with the veteran's complaint of leg weakness and 
discomfort the possibility of some superimposed lumbar or 
sacral spinal stenosis could not be ruled out.

A January 1997 KUB study of the abdomen revealed no evidence 
for obstruction of the bowels.  

In a January 1997 letter, Dr. Walters indicated that the 
veteran had a magnetic resonance imaging (MRI) study of his 
lumbar spine, which revealed a small lumbar and sacral thecal 
sac and canal, a narrowed foramina, and significant disk 
encroachment.

In an April 1997 letter to the veteran's employer, Dr. Evans 
summarized the condition of the veteran, stating that he was 
hospitalized in August 1996 with a diagnosis of Guillain-
Barre syndrome and that his current diagnosis was Guillain-
Barre syndrome with residual profound weakness.

On an August 1997 VA examination for diabetes mellitus, the 
veteran reported that his Guillain-Barre symptoms of numbness 
and weakness had subsided somewhat but that his doctors felt 
that some of the symptoms may be permanent.  The veteran 
walked with a cane due to his poor balance, by his report.  
The diagnosis was diabetes mellitus, type I, with peripheral 
neuropathy.  

From August to September 1997, the veteran was hospitalized 
at the VA for psychiatric reasons.  During his stay, he 
underwent an EMG study, which showed abnormalities with 
electrophysiologic evidence of diffuse and slightly patchy 
sensory motor peripheral neuropathy.  It was noted that the 
study could not distinguish between diabetic neuropathy and 
residuals of the previous attack of Guillain-Barre syndrome.  
The discharge diagnoses included history of Guillain-Barre 
and neuropathy in both legs diagnosed by EMG.  His discharge 
summary reflected that he was voiding and did not have a 
bladder problem.  

In a September 1997 decision, the RO denied service 
connection for diarrhea, BPH, heat and cold intolerance and 
decreased perspiration, elevated liver function studies, and 
Guillain-Barre syndrome, all claimed as due to undiagnosed 
illness.  The veteran expressed his disagreement with this 
decision in a November 1997 statement.  

During VA hospitalization for psychiatric reasons from 
January to March 1998, the veteran underwent an EMG study of 
the lower extremities in February 1998, which revealed severe 
peripheral neuropathy, combined demyelinating and axonal 
neuropathy type.  The discharge summary noted that the 
results were consistent with peripheral neuropathy secondary 
to diabetes.  The diagnoses, in pertinent part, were 
peripheral neuropathy secondary to diabetes and history of 
BPH and chronic prostatitis aggravating sex dysfunction 
problems.  

In his April 1998 substantive appeal, the veteran stated that 
while he was in Saudi Arabia he began experiencing 
gastrointestinal problems, pains and cramps in his abdomen, 
and loose stools.  He claimed that his ailments persisted and 
became worse, so he sought help at the VA in December 1991.  
He asserted that he has not been able to determine the 
etiology of such symptoms.  He claimed that nausea and 
vomiting continued to date, despite notations on a February 
1992 VA examination report that indicated otherwise.  He also 
claimed that soon after arriving in Saudi Arabia he began 
experiencing voiding difficulties with urination, for which 
he sought treatment at the VA in April 1992.  He asserted 
that such symptoms also continued to date.  He finally 
maintained that the initial detection of elevated liver 
transaminases in December 1991 signaled the onset of an 
intermittent undiagnosed illness.  

On an April 1998 VA examination for diabetes mellitus, it was 
noted that a neurological examination was normal and that the 
veteran had no bladder functional impairment.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as neurological signs or symptoms, gastrointestinal signs or 
symptoms, etc.; the illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 
38 C.F.R. Part 4, not later than December 31, 2001; by 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis; there must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification; a minimum of a 
6 month period of chronicity; and no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no VA 
duty to assist him in development of his claim. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim for compensation under the Persian Gulf 
War provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
for disability due to undiagnosed illness generally requires 
the submission of some evidence of:  (1) active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
Medical evidence will suffice to satisfy the last three of 
these elements; lay evidence may also suffice, depending on 
the nature and circumstances of the individual claim 
(generally lay evidence is sufficient in circumstances in 
which the condition is observable to a layman and does not 
require medical expertise).  VAOPGCPREC 4-99.  If signs and 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

A. Diarrhea

The veteran claims that he has diarrhea associated with 
undiagnosed illness from Persian Gulf War service in 
Southwest Asia.  There is no medical evidence of a 
gastrointestinal disorder in active service, which ended in 
May 1991.  In December 1991, the veteran sought VA treatment 
for diarrhea.  VA records in January and February 1992 show 
that his diarrhea and other gastrointestinal symptoms had 
resolved.  The veteran gave a history of an undiagnosed 
intestinal parasite, but there is no evidence he had a 
parasite infection.  The only other record indicating 
gastrointestinal problems was a VA psychological record in 
March 1992 which shows that the veteran reported stomach 
distress when he felt stress.  

What is lacking in establishing a well-grounded claim for 
service connection for chronic diarrhea, as a diagnosed 
condition, is competent medical evidence of a current 
disability.  Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  A claim for compensation for an undiagnosed 
illness manifested by diarrhea, under the Persian Gulf War 
provisions, is also not well grounded because no competent 
evidence has been submitted to show objective indications of 
a chronic disability that is at least 10 percent disabling.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for diarrhea, and 
the claim must be denied. 




B. Benign Prostatic Hypertrophy

The veteran contends that BPH began while he was in the 
Persian Gulf area and has persisted ever since then.  
However, there is no medical evidence of BPH in active 
service.  Following active duty, which ended in May 1991, the 
veteran sought treatment for genitourinary symptoms at the VA 
in April 1992, when an examination revealed an enlarged 
prostate.  It was thought that the veteran's urinary 
difficulties were probably diabetic cystopathy, exacerbated 
by medication.  VA medical records from 1994 show a diagnosis 
of bladder outlet obstruction secondary to BPH.  Dr. Fried in 
November 1996 indicated that medication provided good 
improvement regarding the veteran's bladder obstructive 
symptoms, and an April 1998 VA examination report noted that 
the veteran had no bladder functional impairment.  

Because the medical evidence shows that the veteran's 
genitourinary symptoms have been clinically diagnosed as due 
to BPH, the Persian Gulf War provisions concerning 
undiagnosed illness do not apply, and a claim for service 
connection under such provisions is not well grounded.  
Furthermore, what is lacking in establishing a well-grounded 
claim for service connection for BPH, on a direct basis, is 
competent medical evidence linking the current diagnosis with 
the veteran's military service.  Caluza, supra.  Thus, this 
claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

C. Heat and Cold Intolerance and Decreased Perspiration

What is lacking in establishing a well-grounded claim for 
service connection for a chronic disorder manifested by heat 
and cold intolerance and decreased perspiration, as a 
diagnosed condition, is competent medical evidence of a 
current disability.  Caluza, supra; Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  A claim for compensation for an 
undiagnosed illness, under the Persian Gulf War provisions, 
is also not well grounded because no competent evidence has 
been submitted to show objective indications of a chronic 
disability that is at least 10 percent disabling.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a chronic 
disorder, manifested by heat and cold intolerance and 
decreased perspiration, and the claim must be denied. 

D. Elevated Liver Function Studies

The veteran claims that elevated liver function studies shown 
after service in December 1991 VA records represent an 
undiagnosed illness due to Persian Gulf service.  VA records 
show that his liver transaminases were mildly elevated, as 
reported, but there is no medical evidence that such 
elevations persisted after a November 1993 VA notation that 
the veteran's chronic increased liver function tests were 
probably a side effect of medication.  In any event, there is 
no medical evidence that the veteran has a chronic disability 
attributed to such elevated findings.  What is lacking in 
establishing a well-grounded claim for service connection, as 
a diagnosed condition, is competent medical evidence of a 
current chronic liver disability.  Caluza, supra; Brammer v. 
Derwinski, 3 Vet. App. 223(1992).  A claim for compensation 
for an undiagnosed illness, under the Persian Gulf War 
provisions, is likewise not well grounded because no 
competent evidence has been submitted to show objective 
indications of a chronic disability that is at least 10 
percent disabling.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service 
connection, and the claim must be denied. 

E.  Guillain-Barre Syndrome 

Aside from the already service connected diabetic neuropathy 
of the legs, the medical evidence indicates that the 
veteran's claimed extremity weakness and loss of balance has 
been diagnosed as Guillain-Barre syndrome, which first was 
manifest in 1996, several years after service.  As Guillain-
Barre syndrome is a diagnosed condition, the Persian Gulf War 
provisions concerning disability from undiagnosed illness do 
not apply, and a service connection claim on such basis is 
not well grounded.  Furthermore, what is lacking in 
establishing a well-grounded claim for service connection for 
Guillain-Barre syndrome, as a diagnosed condition, is 
competent medical evidence showing the condition to a 
compensable degree within the year after service (for a 
presumption of service incurrence) or medical evidence 
linking the condition to the veteran's military service.  
Caluza, supra.  Thus, this claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for diarrhea, benign prostatic 
hypertrophy, heat and cold intolerance and decreased 
perspiration, elevated liver function studies, and Guillain-
Barre syndrome, all claimed as due to undiagnosed illness, is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


